Title: To Benjamin Franklin from Moses Young, 26 June 1782
From: Young, Moses
To: Franklin, Benjamin


SirLondon 26th June 1782.
The bearer of this letter is Mr. Cephas Dawes a Gentleman of a very respectable family in Pennsylvania, he was settled as a Merchant in the West Indies previous to the commencement of the war, and is a warm friend to the cause of America, which I hope will be my apology for taking this liberty with Your Excellency. Mr. Dawes will Carry with him some of the latest Newspapers.
I have the honor to be, With the highest veneration & respect Your Excellency’s Most humble And most devoted Servant
Moses Young
His Excellency Benjamin Franklin Esquire
 
Addressed: His Excellency / Benjamin Franklin Esquire / Minister Plenepotentiary from the United States / of America at the Court of France / Passy
Notation: Young Mr. Moses—26 June 1782.
